NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/24/2021 were filed after the mailing date of the Notice of Allowance on 1/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 

Allowable Subject Matter
Claims 1-5 and 7-16 are allowed for the reasons set forth in the Notice of Allowability mailed on 11/22/2021, the entire contents of which are incorporated herein by reference and which are repeated below. 
Claims 1-5 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-5 and 7-16 is the recitation in claim 1 of a fibrous dissolvable solid structure comprising a plurality of fibers comprising: from about 3wt% to about 75wt% of a surfactant wherein the surfactant comprises a cationic surfactant; from about 10 to about 50wt% of a first copolymer comprising vinyl acetate and vinyl alcohol units, wherein the copolymer comprises not more than about 84% alcohol units and has weight average molecular weight (Mw) of from about 20,000 to about 60,000 and from about 5wt% to about 50wt% of a second copolymer comprising vinyl acetate and vinyl alcohol units, wherein the second copolymer comprises not more than about 84% alcohol units and has Mw of from about 70,000 to about 500,000.
The closest prior art is that previously made of record: (1) Glenn JR. et al. (US 2012/0021026); (2) Briscoe et al., "The effects of hydrogen bonding upon the viscosity of aqueous poly(vinyl alcohol) solutions,” from Polymer, 41 (2000), pages 3851-386; and (3) Glenn, Jr. et al. (US 2009/0263342).
Glenn ‘026 teaches an article in the form of a dissolvable fibrous web structure, which is necessarily is solid. The fibers making up the structure of the dissolvable fibrous web structure comprise a surfactant, one or more (see paragraph [0053]) water-soluble polymers, and a plasticizer. See abstract. Examples of surfactant include cationic surfactants which are present in amounts of from about 10 to about 75%, or from about 15% to about 60%, or from about 20% to about 50% by weight of the article. 
The one or more water soluble polymers are present in an amount of from about 10 to about 70wt% of the article. See ¶9. In some embodiments, the water-soluble polymer is present in amounts of from about 20 to about 50wt% of the article (see paragraph [0052]). A particularly preferred examples of water-soluble polymer is polyvinyl alcohol, which is hydrolyzed PVA in the Examples of Glenn JR. et al., meaning the PVA is necessarily a copolymer of vinyl acetate and vinyl alcohol which has a number of alcohol units (i.e. a degree of hydrolysis). The one or more water-soluble polymer has, in some embodiments, an average molecular weight of from about 40,000 to 500,000, and in other preferred embodiments, an average molecular weight of from about 70,000 to 200,000 (see paragraph [0053]). The articles of Glenn, JR. et al. may further comprise perfume (¶68) or the articles may be fragrance-containing articles (¶82). The articles of Glenn, JR. et al. may further comprise a cationic conditioning active, examples of which meet the fatty compound “conditioning agent” recited in claim 11. See paragraph [0049] of Glenn JR. et al. Silicone surfactants may further be added, which correspond to a “silicone conditioning additive.” See ¶50. Glenn JR. et al. expressly states that in embodiments of the Article of the invention, at least 75% of all the dissolvable fibers have an average diameter of less than about 1 micrometer. See the last sentence of paragraph [0023]). Embodiments of the Article of Glenn JR. et al. have a hand dissolution value of from about 4 to 15 strokes (paragraph [0135]).  
Briscoe et al. teach that PVA having a hydrolysis of less than 88%, with particular examples having a degree of hydrolysis of, 72.5%, 78%, and 83% (see Table 1 on page 3852 of Briscoe et al.), dissolves in water much more readily at room temperature than one with a higher degree of hydrolysis. The increase in the number of hydrophobic acetate groups, i.e. decrease in the degree of hydrolysis, increases the solubility of the PVA. 
Glenn, Jr. ‘342 teach a porous dissolvable solid comprising conditioning agents, with express examples being high melting point fatty compounds, silicones, and cationic polymers (see paragraphs [0033]-[0043]).
The prior art described above fails to disclose a fibrous dissolvable solid structure containing 2 separate copolymers, each comprising vinyl acetate and vinyl alcohol units and each having not more than about 84% alcohol units, wherein one of the copolymers has a weight average molecular weight (Mw) of from about 20,000 to about 60,000, and the second, additional copolymer has a Mw of from 70,000 to about 500,000. It would not have been obvious, based on the teachings if any of Glenn, Jr. ‘026; Briscoe et al.; or Glenn, Jr. ‘362 to form a fibrous dissolvable solid structure containing 2 separate copolymers, each comprising vinyl acetate and vinyl alcohol units and each having not more than about 84% alcohol units, wherein the separate copolymers have the molecular weights required by the instantly claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766